

Exhibit 10.1


 
ELEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
 


This Eleventh Amendment to Revolving Credit Agreement (“Amendment”) is made as
of February 17, 2010 (“Effective Date”) among WCA WASTE CORPORATION, a Delaware
corporation (“Borrower”) and COMERICA BANK, a Texas banking association
(“Comerica”), in its capacity as Agent under the Credit Agreement, as defined
below (in such capacity, “Agent”), and in its capacity as a Lender under the
Credit Agreement and the “Lenders” from time to time party thereto (the
“Lenders”).
 
PRELIMINARY STATEMENT
 
 
The Borrower and Agent entered into a Revolving Credit Agreement dated July 5,
2006, as amended by Amendment to Revolving Credit Agreement dated as of July 28,
2006, Second Amendment to Revolving Credit Agreement dated as of September 25,
2006, Third Amendment to Revolving Credit Agreement dated as of November 20,
2006, Fourth Amendment to Revolving Credit Agreement dated as of January 24,
2007, Fifth Amendment to Revolving Credit Agreement dated as of March 13, 2007,
Sixth Amendment to Revolving Credit Agreement dated as of July 27, 2007, Seventh
Amendment to Revolving Credit Agreement dated as of December 27, 2007, Eighth
Amendment to Revolving Credit Agreement dated as of October 22, 2008, Ninth
Amendment to Revolving Credit Agreement dated as of February 19, 2009, and Tenth
Amendment to Credit Agreement dated as of December 31, 2009 (“Credit Agreement”)
providing terms and conditions governing certain loans and other credit
accommodations extended by the Agent to Borrower (“Indebtedness”).
 
Borrower, Agent and the Lenders constituting the Required Lenders have agreed to
amend the terms of the Credit Agreement as provided in this Amendment.
 
AGREEMENT
 
1. Defined Terms.  In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.
 
2. Amendments.
 
a. The following definitions are hereby added to Section 1.01 of the Credit
Agreement:


“ ‘2006 Interest Rate Hedging Agreement’ means that certain Hedging Agreement by
and between Borrower and Agent, effective as of July 11, 2006, covering a
notional amount of $150,000,000 of the Obligations, with a final maturity date
of November 1, 2010.”


“ ‘2006 Interest Rate Hedging Agreement Termination Expense’ means any cash
expense associated with the Borrower’s termination and prepayment of its
obligations under the 2006 Interest Rate Hedging Agreement prior to the stated
maturity thereunder.”


  “ ‘Consolidated Net Interest Expense’ means, with respect to the Borrower and
its Consolidated Subsidiaries, for any period, the sum of (a) all cash interest
expense less cash interest income, if applicable, as defined per GAAP, plus (b)
cash paid less cash received, if applicable, associated with Interest Rate
Hedging Agreements.”


“ ‘Interest Rate Hedging Agreements’ means any forward contract, futures
contract, swap, cap, floor, collar, option or other financing agreement or
arrangement, the value of which is dependent upon interest rates, but excludes
the 2006 Interest Rate Hedging Agreement.”


b. The definition of “Hedging Agreements” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“ ‘Hedging Agreements’ means any Interest Rate Hedging Agreements, and/or any
forward contract, futures contract, swap, cap, floor, collar, option or other
financing agreement or arrangement, the value of which is dependent upon
currency exchange rates, commodities or other indices.


c. The definition of “Proforma Adjusted EBITDA Debt Service Ratio” in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:


“  ‘Pro Forma Adjusted EBITDA Debt Service Ratio’ means, with respect to the
Borrower and its Consolidated Subsidiaries, the ratio of (i) Pro Forma Adjusted
EBITDA for the four fiscal quarters ending on such date minus cash income tax
expense for such period, to (ii) Consolidated Net Interest Expense, plus (x) all
scheduled payments on capitalized leases paid or payable during such period,
plus (y) all scheduled principal payments of Debt paid or payable during such
period, excluding payments made on the Revolving Credit Loans, financed
insurance premiums paid, and any principal payments paid in advance of maturity
which have been previously waived by the Lenders during such period.”


d. The definition of “Pro Forma Adjusted EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“  ‘Pro Forma Adjusted EBITDA’ means, for any period, the sum of, without
duplication, (a) EBITDA for such period, plus (b) non-recurring non-cash
expenses or charges during such period, plus (c) historical results for any
acquisitions which are consummated on or after the Closing Date, adjusted for
the lesser of:  (x) the sum of (without duplication): (i) add-backs permitted
pursuant to Article 11, Regulation S-X of the Securities Act of 1933 for the
12-month period then ended, plus (ii) the effect of Additional Volume and/or
Increased Use, as applicable, and itemized direct cost savings that will be
achieved as a result of, or in connection with, any acquisitions consummated
after the Closing Date, plus (iii) the Prior Acquisition Add-Back, or (y)
fifteen percent (15%) of the Pro Forma Adjusted EBITDA before the inclusion of
items (x)(i), (x)(ii), and (x)(iii), plus (d) non-cash charges for increases in
closure and post-closure obligations, plus (e) non-cash charges associated with
the disposal contract between Waste Management, Inc. and WCA Waste Systems, plus
(f)  non-cash charges (or minus non-cash benefits, if applicable) reflecting the
adoption of SFAS No. 123 (and all amendments thereto), plus (g) all non-cash
charges related to restricted stock and redeemable stock interests granted to
officers, directors and employees, plus (h) expense (or minus income, if
applicable) associated with any Hedging Agreements and/or the 2006 Interest Rate
Hedging Agreement, plus (i) non-cash losses on asset sales in an aggregate
amount not to exceed $500,000, plus (j) 2006 Interest Rate Hedging Agreement
Termination Expense.”
 
3. Applicable Margin.   Notwithstanding anything to the contrary in the
Agreement, Level IV Applicable Margins shall be in effect under the Agreement
from the date of this Amendment until the determination thereof based upon
Borrower’s Compliance Certificate for the fiscal quarter ending June 30, 2010,
unless (prior to such date), Borrower’s Total Leverage Ratio is greater than
4.50:1.00, in which case, Level V Applicable Margins shall be in effect under
the Agreement.
 
4. Representations and Warranties.  The Borrower represents, warrants, and
agrees that:
 
a. This Amendment may be executed in as many counterparts as Agent, the Lenders
and the Borrower deem convenient, and shall become effective upon delivery to
Agent of all executed counterparts hereof from Lenders constituting the Required
Lenders and from Borrower and each of the Guarantors.
 
b. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment.
 
c. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms.
 
d. There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument.
 
e. The Certificate of Incorporation, Amended and Restated Bylaws and Resolution
and Incumbency Certificate of the Borrower delivered to Agent in connection with
the Credit Agreement on or about July 5, 2006, have not been repealed, amended
or modified since the date of delivery thereof and that same remain in full
force and effect; provided however that the Amended and Restated Bylaws have
been amended and restated by the Second Amended and Restated Bylaws of the
Borrower dated as of June 18, 2007.
 
5. Successors and Assigns.  This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.
 
6. Other Modification.  In executing this Amendment, the Borrower is not relying
on any promise or commitment of Agent or the Lenders that is not in writing
signed by Agent and the Lenders.
 
7. Acknowledgment and Consent of Guarantors.  By signing below, each of the
Guarantors acknowledges and consents to the execution, delivery and performance
of this Amendment.
 
8. Fees.  The Borrower shall pay to Agent, for distribution to the Lenders, as
applicable, all fees set forth in the Fee Letter from Agent to Borrower dated
February 17, 2010, in the manner and on the dates specified therein, including,
but not limited, to a 5 basis points working and consent fee based upon such
Lender’s commitments under the Agreement.
 
9. Expenses.  Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent and the Lenders incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
This Eleventh Amendment to the Revolving Credit Agreement is executed and
delivered on the Effective Date.
 
 
COMERICA BANK, as Administrative Agent

 
and Collateral Agent

 
By:           /s/ Michael R.
Schmidt                                                                
Michael R. Schmidt
Its:           Vice President




ALLIED IRSH BANKS, p.l.c.,
as a Lender
 
By:           /s/ Jean Pierre
Knight                                                                
Jean Pierre Knight
Its:           Vice President
 
By:           /s/ David
Smith                                                      
David Smith
Its:           Assistant Vice President


 
COMPASS BANK, as a Lender
 
By:           /s/ Andrew
Widmer                                                      
Andrew Widmer
Its:           Vice President




UNION BANK, as a Lender
 
By:           /s/ Stephen W.
Dunne                                                                
 Stephen W. Dunne
Its:           Vice President




BANK OF TEXAS, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Jeremy
Jackson                                                      
Jeremy Jackson
Its:           Vice President


 


WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Diane
Felker                                                                
Diane Felker
Its:           Senior Vice President




WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:           /s/ Karen L.
Flanders                                                      
Karen L. Flanders
Its:           Vice President



--------------------------------------------------------------------------------


 
WCA WASTE CORPORATION, as Borrower
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA HOLDINGS CORPORATION, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA WASTE SYSTEMS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF ALABAMA, L.L.C., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA SHILOH LANDFILL, L.L.C., as a Guarantor


By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF KANSAS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF TENNESSEE, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 


WCA OF FLORIDA, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 

--------------------------------------------------------------------------------


[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA OF CENTRAL FLORIDA, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
TRANSIT WASTE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF MISSOURI, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
EAGLE RIDGE LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA TEXAS MANAGEMENT GENERAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WASTE CORPORATION OF TEXAS, L.P., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
TEXAS ENVIRONMENTAL WASTE SERVICES, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA MANAGEMENT LIMITED, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 

--------------------------------------------------------------------------------


[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WCA MANAGEMENT GENERAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA MANAGEMENT COMPANY, LP, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF NORTH CAROLINA, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
MATERIAL RECOVERY, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA WAKE TRANSFER STATION, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF HIGH POINT, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
MATERIAL RECLAMATION, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA CAPITAL, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 

--------------------------------------------------------------------------------


[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]
 
WASTE CORPORATION OF ARKANSAS, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
TRANSLIFT, INC., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF ST. LUCIE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
AMERICAN WASTE, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
N.E. LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
PAULS VALLEY LANDFILL, LLC, as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
SOONER WASTE, L.L.C., as a Guarantor
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 

--------------------------------------------------------------------------------


[Continuation of Signature Page of the Acknowledgement and Consent of
Guarantors]

RUFFINO HILLS TRASNFER STATION, LP


By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
FORT BEND REGIONAL LANDFILL, LP
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF MASSACHUSETTS, LLC
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
WCA OF OHIO, LLC
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
CHMAPION CITY RECOVERY, LLC


By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
BOXER REALTY REDEVELOPMENT, LLC
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
SUNNY FARMS LANDFILL, LLC
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 
NEW AMSTERDAM & SENECAE RAILROAD COMPANY, LLC
 
By:           /s/ Joseph J. Scarano,
Jr.                                                      
Joseph J. Scarano, Jr.
Its:           Vice President
 